DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention IB, claims 12-16 in the reply filed on December 7, 2020 is acknowledged.  The traversal is on the ground(s) that, for the restriction between Inventions I and II, the office has failed to describe a materially different process for use on the apparatus of Invention II or apparatus for practicing the process of Invention I.  This is not found persuasive because the office is only required to provide one of a materially different process for using the apparatus or a second apparatus for practicing the process.  The examiner has pointed out that a separate the engine system and controller of group II can be used to practice another materially different process since the system uses a controller with computer readable instructions stored on non-transitory memory to perform actions using the system components such as the crankshaft position sensor and EGR system.  Other processes can also be performed on the controller using these apparatus such as speed control or start up control, which would be significantly different than and unrelated to the processes of group I since a number of unrelated process can be executed on the controller at any given time.  Other completely unrelated processes such as accessory control or valve timing control could also be performed on the controller.

The traversal is on the ground(s) that, for the restriction between Inventions IA and IB, the office has failed to describe how the inventions are related as a combination and a subcombination adequately.  This is not found persuasive because the combination as claimed does not require the particulars of the subcombination as claimed because Invention IA does not require independently learning each of the sources of cylinder imbalance and specifically learning the corrections for each of the plurality of imbalance sources. These two limitations are positively required by the combination in Invention IB in claim 12.  The combination also does not require any purging or adjustments to the fuel vapor canister in response to the imbalances of either the purge system or the EGR system.  While it may be assumed that .  

The requirement is still deemed proper and is therefore made FINAL.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that amounts to a mental process without significantly more. The claim recites isolating cylinder imbalance sources, independently learning cylinder imbalance corrections for each of a plurality of imbalance sources, and combining the learned cylinder imbalance corrections. This judicial exception is not integrated into a practical application because, while the claim might include references to a multi-cylinder engine, the method steps do not include any practical steps that change the operation of the engine or cylinders.  No changes to the operation of the engine are required by the limitations in claim 12, and it could be argued that operating the engine is a conditional limitation that is not required because claim 12 is a process claim.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, although a multi-cylinder engine is cited as being used to perform the method, the method does not affect any changes on the operation of the engine. 

Claims 13-16 are not rejected under 35 U.S.C. 101 since the judicial exception has been integrated into a practical application in these claim and they include engine elements that are sufficient to amount to significantly more than the judicial exception.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rollinger et al. (PG Pub 2013/0184969).

Regarding claim 12, Rollinger teaches a method (figures 2 and 5; paragraphs 27-47 generally), comprising: 
isolating cylinder imbalance sources of a multi-cylinder engine (paragraphs 16, 18, 25, 27, and 28; figure 1, element 10) and 
independently learning cylinder imbalance corrections for each of a plurality of imbalance sources (paragraphs 16, 37-39, and 45); and 
combining the learned cylinder imbalance corrections responsive to cylinder imbalance detection while operating the engine with the plurality of imbalance sources together (paragraphs 44-47).

Regarding claim 16, Rollinger teaches the method of claim 12, wherein the cylinder imbalance detection (paragraph 27; figure 2) includes: 

indicating the cylinder imbalance responsive to the individual crankshaft acceleration produced by one or more cylinders being greater than a threshold amount different than the average crankshaft acceleration (paragraphs 45-47; figures 1-2).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muto et al. (JP2019-029400, as cited based on PG Pub 2020/0271069).  

Regarding claim 12, Muto teaches a method (paragraphs 2-3 and 123), comprising: 
isolating cylinder imbalance sources of a multi-cylinder engine (paragraphs 28-47 and 52-86; figure 1, element 10) and 
independently learning cylinder imbalance corrections for each of a plurality of imbalance sources (paragraphs 127, 168, 170, among others); and 
combining the learned cylinder imbalance corrections responsive to cylinder imbalance detection while operating the engine with the plurality of imbalance sources together (paragraphs 93-104, among others).

Regarding claim 13, Muto teaches the method of claim 12, wherein the plurality of imbalance sources includes purge imbalance and exhaust gas recirculation (EGR) imbalance (paragraphs 52-86), and 
operating the engine with the plurality of imbalance sources together includes operating the engine with a non-zero amount of EGR while purging stored fuel vapors from a fuel vapor storage canister to an intake of the engine (paragraphs 52-57, 59-66, 68-75, 77-82, and 84-86; examples 9-12; not paragraphs 58, 67, 76, 83) .

Regarding claim 14, Muto teaches the method of claim 13, wherein combining the learned cylinder imbalance corrections includes blending the learned cylinder imbalance corrections for the plurality of imbalance sources based on a percentage flow of EGR and a percentage flow of the stored fuel vapors (paragraphs 60, 70, 78, and 86 state that the corrections are based on the flow rate of the EGR and the fuel vapors).

Regarding claim 15, Muto teaches the method of claim 13, wherein the plurality of imbalance sources further includes nominal imbalance (paragraphs 28-32, and 
the method further includes applying the learned cylinder imbalance corrections for the nominal imbalance responsive to the cylinder imbalance detection when operating the engine with zero EGR and without purging the stored fuel vapors from the fuel vapor storage canister (paragraphs 52-58, 61-67, 71-76, 79-83; parts of examples 9-12 that state there is no EGR or fuel vapor purging).

Conclusion
The prior art made of record on PTO- 892 and not relied upon is considered pertinent to applicant's disclosure.  Please note that claim 16 is also considered to be obvious over Muto.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747